COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-183-CV
 
IN RE PIPELINE TRUCKING,
INC.                                                RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and motion to stay litigation proceedings and
discovery and is of the opinion that all relief should be denied.  Accordingly, relator=s
petition for writ of mandamus and motion to stay are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
July 24, 2009




     [1]See
Tex. R. App. P. 47.4.